Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Erie County [John M. Curran, J.], entered March 16, 2006) to review a determination of respondents. The determination, after a fair hearing, denied petitioner’s request for approval to purchase a certain standing power wheelchair.
It is hereby ordered that the determination be and the same hereby is unanimously confirmed without costs and the petition is dismissed.
Memorandum: Petitioner commenced this CPLR article 78 proceeding to challenge respondents’ determination following a fair hearing that denied a request for approval to purchase a Permobil C500 standing power wheelchair for him. Contrary to petitioner’s contention, respondents’ determination that petitioner failed to establish the medical necessity of the requested equipment is supported by substantial evidence (see Social Services Law § 365-a [2]; 18 NYCRR 513.3 [a]; cf. Matter of Layer v Novello, 17 AD3d 1123, 1124-1125 [2005]; Matter of Sorrentino v Novello, 295 AD2d 945, 946 [2002]; see generally Matter of Coffey v D’Elia, 61 NY2d 645, 648 [1983]; 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 179-180 [1978]). Present — Hurlbutt, J.P., Scudder, Gorski and Green, JJ.